This action arose out of the same highway collision as in the case of Hulburd v. Eblen, No. 47259, 239 Iowa 1060,33 N.W.2d 825. There was an appeal submitted at the same time, governed by the same conclusions of law, for the same reasons as set forth in cause No. 47259, and consolidated for argument and hearing in this court. For the reasons stated in the opinion in that case the ruling of the district court sustaining the special appearance is hereby affirmed. — Affirmed.
All JUSTICES concur. *Page 1069